Exhibit 16
                                                          The Cincinnati Insurance Company   ◼   The Cincinnati Indemnity Company
                                   The Cincinnati Casualty Company    ◼   The Cincinnati Specialty Underwriters Insurance Company
                                                                                           The Cincinnati Life Insurance Company


 Jay McElhaney, CPCU, AIC
Field Claims Superintendent
  April 14, 2020

  VIA EMAIL AND U.S. MAIL

  TJBC, INC. dba 4202 MAIN STREET BREWING CO.
  ATTN: TODD KENNEDY
  6435 WEST MAIN
  BELLEVILLE, IL 62223

  Email: egplazallc@gmail.com

             Re:       Insured:      TJBC, Inc. dba 4202 Main Street Brewing Co.
                       Policy No.: ETD 0451206
                       Claim No.:    3527623
                       Date of Loss: 3/16/20


  Dear Mr. Kennedy:

         Please be advised your claim has been transferred to me to handle. I am now the
  Cincinnati claims professional responsible for your claim. All communications regarding
  your claim should be directed to my attention.

         Please feel free to contact me if you have any questions or would like to discuss
  this matter.


                                                           Very truly yours,




                                                           Jay McElhaney, CPCU, AIC
                                                           Field Claims Superintendent
                                                           P.O. Box 205
                                                           St. Albans, MO 63073
                                                           Direct Dial: 636-451-6886
                                                           Email: jay_mcelhaney@cinfin.com

  Cc:        Lakenan Insurance
             rtoth@lakenan.com


                                   Mailing Address: P.O Box 205, St. Albans, MO 63073
                          Jay_mcelhaney@cinfin.com   ◼   Phone: 636-451-6886/Fax: 888-874-9582
                                          SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000419
